 GENERAL MOTORS CORPORATION451March1andthe morning of March 2a dozen of these badges were placed on a tablein the lunchroom.Accordingto someof the employees interviewed,Munro made these statementsto them ashe handed them the badges: "Here is somethingIwould like for youto wear"; "I wantto be surethat everyonegets one. I don'twant tomiss anybody";"Here,Iwould like for you to takethis"; "Here,girls, I almostoverlooked youtwo"; "Here issomethingfor yougirls to weartonight"; "I want you to have one ofthese";and "Iwould appreciate your vote."According to other employees inter-viewed,Munromerely said "Goodmorning" or some similarremarks, or nothingat all.Munrostated thathe made the statement to some of the employees as he handedthem the badges: "Here is a badge I would like for you to have," but states thatin many instanceshe did not say anything, particularly when they came up in groups.He denied making any of the statements attributed to him as set forth above.The investigation clearly disclosedthatMunro was the only person who handedout these badges.It is found thatMunro's statements to the employees as he handed them a badgedid notcontain any element of coercion or intimidation.Accordingly,this objec-tion is foundto be withoutmerit,and it is recommendedthat objection No. 6 beoverruled.Objection No. 7:No evidencein support of this objection was submitted by thePetitioner, nor was any disclosed during the course of the investigation.Therefore,it is foundthat thisobjection is without merit,and it is recommended that objectionNo. 7 be overruled.Conclusions and RecommendationsHaving recommended that Petitioner's objections Nos. 6 and 7 be overruled andthat Petitioner'sobjectionsNos. 1, 2, 3, 4, and 5 besustained,it isfurther foundthat objections Nos. 1 through5 raise substantialand materialissues affecting theresults of theelection.Accordingly, it isfurther recommendedthatthe election be set aside and thata new electionbe directed.[Exhibits referred to in the Regional Director's report are not attached as they.are adequately presented in the report.]GeneralMotors CorporationandInternational Union,UnitedAutomobile,Aircraft and Agricultural Implement Workersof America,UAW-AFL-CIO.Case No. 7-CA-2560.Septem-ber 29, 1961SUPPLEMENTAL DECISION AND ORDEROn February 20, 1961, the National Labor Relations Board (Mem-bers Rodgers and Fanning dissenting) issued a Decision and Orderin the above-entitledcase(130 NLRB 481), dismissing the entirecomplaint, as amended, which alleged, in substance, that the Re-spondent, herein called GM, refused to bargain with InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, UAW-AFL-CIO, herein called UAW, con-cerning terms of an agreement supplementary to an existing agree-ment between the parties.Thereafter, the General Counsel and theUAW, the Charging Party, filed motions for reconsideration andbriefs in support.Briefs in support of the motionswerealso filed bythe Retail Clerks International Association, AFL-CIO ; the AFL-133 NLRB No. 21. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDCIO; Commercial Telegraphers' Union, AFL-CIO; United SteelWorkers of America, AFL-CIO; and Indiana State Building andConstruction Trades Council.UAW, Commercial Telegraphers' Un-ion, and Indiana State Building and Construction Trades Councilalso requested oral argument in connection with the motions for re-consideration.GM and the Intervenor 1 filed briefs in opposition tothe motions.As the record, including the exceptions and briefs, ade-quately present the issues and positions of the parties, the requestsfor oral argument in connection with the motions for reconsiderationare hereby denied.We hereby grant the motions for reconsiderationand vacate our previous Decision and Order in this case, except for theformal parts consisting of the procedural aspects of the case, and thefindings as to the business of the Respondent and as to the labororganization involved.The Refusal To BargainBy letter of October 20, 1959, UAW requested GM to bargain con-cerning a proposed supplementary agreement to their existing na-tional agreement 2 under which the nonmember employees representedby UAW in GM's nine plants in six Indiana cities (Anderson, Bed-ford,Kokomo, Indianapolis, Marion, and Muncie)3 and new em-ployees hired thereafter would be required as a condition of continuedemployment after 30 days following the date of such supplementaryagreement or of their initial employment (whichever is later) to payto the UAW a sum equal to the initiation fee charged by each of itslocal unions involved and a monthly sum equal to the regular duesrequired of union members at each location.By letter, dated October 27, 1959, GM answered, stating that, as an"agency shop arrangement ... as ... detailed in your letter ofOctober 20, 1959, would violate the National Labor Relations Act,as amended, if incorporated in a collective bargaining agreement, werespectfully decline to comply with your request. ..."1The Intervenor is a groupof GMemployees in the appropriate unit who are opposedto the UAW'sproposed supplemental agreement.2The national agreement,dated October 2, 1958, and effective until August 31, 1961,and thereafter from year to year, provides for maintenance of membership and a unionshop, except as follows:(4b)Anything herein to the contrary notwithstanding,an employee shall not berequired to become a member of, or continue membership in, the union, as a condi-tion of employment,if employed in any state which prohibits,or otherwise makesunlawful,membership in a labor organization as a condition of employment.$The UAW's letter referred to "five" Indiana plants.However, it appears from therecord that the plants involved in this proceeding are the Chevrolet Motor Division andthe Allison Division in Indianapolis,the Delco Radio Division in Kokomo,the FabricastDivision in Bedford,the Battery Operations and the Delco-Remy Division in Muncie, theDelco-Remy Division and the Guide Lamp Division in Anderson,and the Fisher BodyDivision in Marion. GENERAL MOTORS CORPORATION453The foregoing exchange of correspondence took place after a deci-sion on June 19, 1959, by the Indiana Appellate Court, holding thatan agency shop under which nonunion members are required, as acondition of employment, to pay the exclusive bargaining agent a fee,in the equivalent of dues, initiation fees, and assessments paid byunion members, was a legal union-security arrangement in the Stateof Indiana notwithstanding Indiana's right-to-work law 4 The courtreasoned that Indiana's right-to-work law, unlike right-to-work stat-utes of other jurisdictions which specifically prohibit or restrictagency-shop arrangements, only forbids arrangements requiring un-ion membership, and, as an agency-shop does not require union mem-bership, the Indiana statute did not apply to an agency-shoparrangement .5Apart from the issue concerning the legality of the agency-shoparrangement, all facts necessary for proof of a Section 8 (a) (5) vio-lation are either stipulated or conceded.The Respondent admits thatthe UAW has been and now is the exclusive collective-bargainingrepresentative for all production and maintenance employees and me-chanical employees in engineering department shops in the plants orfacilities of the Respondent covered by the national agreement be-tween the UAW and GM, dated October 2, 1958, including employeesat the Respondent's aforementioned Indiana plant locations, and thatthe UAW services the employees whom it represents at each of theseplants through its local unions.The parties stipulated that, for thepurposes of this case, they do not "intend to raise or rely" upon a pro-vision in the national agreement which purports in broad terms topreclude any requirement of further bargaining during the term ofthe agreement.The parties are in agreement that, if UAW's proposalis lawful, the subject matter of the proposal constituted a mandatorysubject for collective bargaining and that. GM's refusal to bargainwith respect to it would violate Section 8 (a) (5) ; but that, if UAW'sproposal is unlawful, GM had no legal obligation to bargain as to it.4The right-to-work law of the State of Indiana,the place of employment of the employees involved herein, provides in pertinent part(Burn's Ind. Statutes,Ann. Sec40-2703 C P.S , Acts of 1957, ch. 19, sec 3) :No corporation or individual or association or labor organization shall solicit, enterinto or extend any contract, agreement or understanding written or oral,to excludefrom employment any person by reason of membership or nonmembership in a labororganization,to discharge or suspend from employment or layoff any person byreason of his refusal to join a labor organization..Any such contract,agreement,or understanding,written or oral, entered into or extended after the effective date ofthis Act, shallbe null and void and of no force or effect . . .Section 14(b)of the National Labor Relations Act provides:Nothing in this Act shall be construed as authorizing the execution or applicationof agreements requiring membership in a labor organization as a condition of em-ployment in any State or Territory in which such execution or application is pro-hibited by State or Territorial law.eMeade Electric Company v.Hagberg,159 N.E. 2d 408, 44 LRAM 2312.Cf.Higgins v.Cardinal MfgCo.,188 Ilan. 11, 360 P. 2d 456, 463. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, the ultimate issue to be determined is whether UAW's pro-posal for an agency-shoparrangementto cover GM employees em-ployed in the State of Indianais a lawfulproposal under the NationalLabor Relations Act, as amended.GM contends that UAW's proposed agency-shop clause isillegalunder the provisions of Sections 7 and 8 (a)( (1) and (3).1Morespecifically,GM contends that the exercise of rights of employeesunder Section 7 of the Act, as amended in 1947, and particularly theright to refrain fromassistinga labor organization, is limited only byagreementsrequiring union membership as authorized in Section8(a) (3).GM asserts that,becausean agency-shop requires non-union employees to contribute financial support to a labor organi-zation and because, for the reasons hereinafter set forth, anagency-shop arrangement does not meet the requirements of Section8(a) (3), an agency-shop arrangement, if adopted, would interferewith the exercise of rights guaranteed in Section 7, and would there-fore constitute a violation of Section 8 (a) (1).GM further contends that the first proviso to Section 8 (a) (3) spellsout the only type of agreement,i.e.,anagreement limited to con-ditioning continued employment upon membership in a labor or-ganization, that may permissibly infringe upon rights guaranteed inSection 7 and not expose an employer to a violation of Section8 (a) (3).GM asserts that the first proviso to Section 8(a) (3) makes clear thatO Section7 of the Actprovides:Employees shall have the right to self-organization,to form, join,or assist labororganizations, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection,'and shall also have the right to refrain from anyor all of such activities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition of employ-ment as authorized in section 8(a) (3).Sections 8(a)(1) and 8(a)(3), in relevant part,provide that:It shall be an unfair labor practice for an employer-(1) to interfere with, restrain,or coerce employees in the exercise of the rightsguaranteed in section 7 ;(3) by discrimination in regard to hire or tenure of employment or any term orcondition of employment to encourage or discourage membership in any labor organiza-tion:Provided,That nothingin this Act,or in any other statute ofthe UnitedStates,shall preclude an employer from making an agreement with a labor organization(not established,maintained,or assisted by any action defined in section 8(a) ofthis Act as an unfair labor practice)to require as a condition of employment member-ship therein on or after the thirtieth day following the beginning of such employ-ment or the effective date of such agreement,whicheveristhe later,(i)ifsuchlabor organization is the representative of the employees as provided in section 9(a),in the appropriate collective-bargaining unit covered by such agreement whenmade . . .:Provided further,That no employer shall justifyany discriminationagainst an employee for nonmembership in a labor organization(A) if he hasreasonable grounds for believing that such membership was not available to theemployee on the same terms and conditions generally applicable to other members,or (B) if he has reasonable grounds for believing that membership was denied orterminated for reasons other than the failure of the employee to tenderthe periodicdues and the initiation fees uniformly required as a condition of acquiring or retain-ing membership ; . . . GENERAL MOTORS CORPORATION455to condition employment on anything other than membership in alabor organization is contrary to the statute.Finally, GM contendsthat, as UAW's proposal fails to meet the requirements of the firstproviso to Section 8(a) (3), its proposal would afford GM no protec-tion from the sweep of the basic no-discrimination provision of Sec-tion 8(a) (3) were it to enforce an agency-shopagreement againstemployees who refuse to pay support money, and thus the proposalis illegal.On the other hand, the General Counsel and the TJAW contend insubstance that the first proviso to Section 8 (a) (3) merely defines theouter limits of permissible union-security provisions and that the pro-viso encompasses within its scope lesser forms of union-security ar-rangements, including the agency shop which requires only the pay-ment of the equivalent of dues and initiation fees but does not compelmembership in a labor organization.Before approaching the problem of the legality of an agency-shopagreement, two factors merit emphasis as they are both indispensableto a proper solution of the problem posed.First, all parties to this proceeding are in agreement that the Boarddecide this case under the Federal Act, applying Federal law, andwithout resorting to the law of any State.No party has proceededon the ground that the proposed agency-shop agreement would violateIndiana's "right-to-work" law.'And the Respondent predicated itsrefusal to bargain with the Union on the belief that the proposedagency-shop clause was unlawful without reference to Indiana law.8Thus, as theissueis framed by the parties, neither Section 14(b),relating to the withdrawal of the Federal Act where State law pro-hibits the "execution or application of agreements requiring member-ship in a labor organization as a condition of -employment," nor inparticular the "right-to-work" statute of Indiana or any .other StateDeed be reached in this case.97InMeade Electric Co. v Hagberg,supra,the Indiana Appellate Court construed theIndiana "right-to-work" statute as not prohibiting an "agency shop" provision substan-tially similar to the clause proposed by the Union in the instant proceeding. It is sig-nificant to note that the Indiana statute is couched in terms of"membership" and"nonmembership"and, like the Federal Act(Section 7),grants to employees the right toassist or refrain from assisting a labor organization.And see, eg,Schernerhorn v.Local1625,Retail Clerks,47 LRRM 2300(Dec.' 23, 1960),where a Florida court handeddown a similar ruling under the Florida"right-to-work" law.8In its reply brief,the Respondent stated:No one, much less the Respondent,ishere contending that an "agency shop"arrangement such as has been proposedby the UAWis illegal under Indiana law.The legality of "agency shop" agreements under Indiana law is not in dispute inthis proceeding8Notwithstanding that on the stipulated record the source of the governing law is to beFederal in nature,our dissenting colleague has proceeded to construe State lawThus,for example,he attempts to distinguish thePublic ServiceandAmerican Seatingcases,citedinfra,on the ground that in those cases "no legal impediment existed to precludethe parties from entering into a contract requiring all employees to be union members."The "legal impediment"to which he impliedly alludes as existing in the instant case isthe Indiana"right-to-work"law.He states that the proposed agency shop is unlawful 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDSecond, there is no suggestion made anywhere in this proceedingthat membership in the Union is not available to any nonmemberemployee who wishes to join.10Everyone concedes that the Unionwas not seeking to bargain over a clause requiring nonmember em-ployees to pay sums equal to dues and fees as a condition of employ-ment while at the same time maintaining a closed-union policy withrespect to applicants for membership.llAccordingly, the question ofthe legality of agency-shop provision here must be viewed as contem-plating an arrangement in which, while employment is conditionedupon payment of the equivalent of dues and fees, all employees aregiven the optionof becoming, or refraining from becoming, membersof the Union.12in Indiana,despite the judicial holding in Indiana to the contrary.In effect, he wouldautomatically forbid the agency shop, and we suppose all forms of union security, in any"right-to-work"jurisdiction purely on the basis of that label, implying that the "right-to-work" laws in all States must be regarded as identical and that not even the State willbe allowed to say otherwiseWe do not think it is the Board's province to undermine aState court decision interpreting a State statute,such as in this case where the IndianaAppellate Court has already rendered a formal decision as to the construction of theIndiana statute.Algoma Plywood and Veneer Company v.Wisconsin Employment Rela-tions Board,336 U.S. 301,307-314.10The record and briefs in the case affirmatively indicate the availability of member-ship to the Indiana employees.Indeed section 4(c) of the existing national agreementrequires the Union"to accept into membership each employee covered by this agreementwho renders to the Union the periodic dues and initiation fee uniformly required as acondition of acquiring or retaining membership in the Union."The Union's agency-shopproposal specifically provided that Indiana employees would have an opportunity to be-come union members. In their bargainingwithrespect to the agency-shop proposal, theparties could,of course,agree to insert in a contract that membership would be availablebut not requiredn Since the question of the extent to which a closed-union policy might affect thelegality of an agency-shop agreement is not an issue in this case,we find it unnecessaryto reach that question.12There is no basis for the position,derived from testimony of Woodcock,the Union'svice president,that nonmember employees,who would be required to pay the equivalentof union dues and fees, would be deprived of certain benefits which members wouldacquire solely by virtue of their membership and as a matter of right.As reflected inthe record,every question asked of Woodcock was with reference to the Union'sconstitu-tion(and not with respect to the Union's agency-shop proposal).Woodcock respondedthat there were no provisions in the constitution which expressly set forth the rights ofnonmembers to participate inunionmeetings,inunionstrike funds, to receive theunionmagazine, etc.But Woodcock also testified repeatedly that, despite the absence of expressprovisions dealing withnonunionmembers' rights in the Union's constitution,the customand practice of the Union,as deemed by it to be consistent with the constitution, is togrant all the rights accorded to members to nonmembers as well,if the nonmembers paysums equal to dues and fees.Thus,Woodcock testified that the benefits afforded tomembers by the constitution are denied to those employees who "are nonmembers in thesense of nonpaying to any extent" But, to those who pay the equivalent of dues andfees, they areplaced on the Union's rollsand"they are entitled to the same benefits asa member unless they themselves choose not to make them available to them."It is the statutory duty of the exclusive bargaining agent to represent equally all em-ployees in the unit, union members and nonmembers alike.BeaterWilliam Steele v.Louisville&Nashville Railroad Co,etc., etal, 323 U S. 192;Tunstall v 'Brotherhood ofLocomotive Firemen & Enginemen,etal, 323 U S 210;Hughes Tool Company,104NLRB 318 There can be no dispute that the duty is legally fulfilled,for example, whereunder a concededly valid maintenance-of-membership contract employees refrain fromjoining the union and are denied the intraunion organizational benefits afforded to mem-bersNor in the maintenance-of-membership situation would the fact that nonmembersare not required to pay dues detract from the nondiscrimination and equal treatment towhich they are entitled under the Act.The statute sanctions the enforcible collectionof dues and fees frommemberspursuant to a valid union-security contract because GENERAL MOTORS CORPORATION457In the light of both these factors, we have no doubt that an agency-shop agreement is a permissible form of union-security within themeaning of Sections 7 and 8(a) (3) of the Act.We are impelled bywhat we believe is the clear intention of the Congress as expressed inSection 8(a) (3) of the Act, in the legislative history of the Wagner isand Taft-Hartley 14 Acts, and by the Board and court decisions inwhich that section has been construed.The basic problem, simply stated, is whether this form of unionsecurity, the agency-shop, is, and was intended by Congress to be,embraced within the Section 8(a) (3) proviso.The question isanswered in the precedents, e.g.,Public Service," American Seating,lsUnion Starch,'1andRadio O ffleers.18The unanimous Board inPublic Service,rendered a comprehensiveopinion on all pertinent aspects, including the legislative history andtechnical questions of statutory construction, of essentially the sameproblem under the Wagner Act." The Board ruled that the SectionCongress has vested in the majority union theobligationof statutory bargaining repre-sentative,and not on account of the internal organizational benefits, e.g, fraternal,which the members receive.Nonmembers in the unit must be accorded the same repre-sentation service pertaining to wages, hours,and work conditions with the employer, andthe statutory sanction for financial support of such service derives from the same source.This is reinforced by the congressional purpose, as conceded,of eliminating"free riders."The amount of the charges to the nonmembers is justified on the basis of a reasonablegeneral classification.The Electric Auto LiteCo, 92 NLRB 1073, 1077,enfd 196 F 2d500 (C.A. 6), cert denied 344 U.S. 8231s E.g., "The Bill does nothing to facilitate closed shop agreements or to make themlegal in any State where they may be illegal. It does not interfere with the status quoon this debatable subject butleaves the way open to such agreements as might now belegally consummated...(Emphasis supplied.]SRept. 573, 74th Cong,1st sess ,p. 11.That various forms and degrees of union-security contracts were then extant andpermitted in many States was well known to Congress and, in particular, to the Boardin its consideration of thePublic Servicecase,infra14E g., Senator Taft, in explaining the Section 8(a) (3) provisos: " . . while I thinkof it, I should like to saythe rule adopted by the[Conference]committee is substan-tially the rule now in effect in Canada. Apparently by a decision of the justices of theSupreme Court of Canada in an arbitration case, the present rule in Canada is that therecan be a closed shop or union shop, and the union does not have to admit an employeewho applied for membership, but the employee must nevertheless, pay dues, even thoughhe does not join the unionIf he pays the dues without joining the union,he hastheright to be employed. . .[Emphasis supplied ]93 Congressional Record 5088,May 9, 1947.While not controlling of the legal issue, we note that, in a recent BureauofNational Affairs survey of 400 representative contracts,6 percent contained agency-shop clauses(46 LRR 458,October 17, 1960) ,that, as appeared in the oral argumentherein, in the 10 years sincePublic Servicewas decided the General Counsel has beendismissing charges alleging agency-shop contracts as unlawful, and that contracts havebeen written involving large numbers of employees in reliance upon the Board's holdingsi5Public Service Company of Colorado,89 NLRB 418. An interesting fact to be notedin thePublic Servicecase(at p 419)is that after executing the "support money" clause,the employer sent a letter to the employees in which it explained that, while it would notagree to the union's proposal for a union shop because"there were employees who fortheir own personal reasons would not care to join the Union," the employer agreed tothe alternative agency-shop clause to promote more harmony among the employees.15American Seating Go,98 NLRB 800.isUnion Starch & Refining Company,87 NLRB 779, enfd. 186 F. 2d 1008, 1011-1012(C A. 7), cert denied 342 U.S. 815.18Radio Officers' Union, etc. (A. H. Bull Steamship Company) v. N.L R B ,347 U S 17ie ThePublic Servicecase was decided after Taft-Hartley became effective, with fullknowledge by the Board of the provisions and policy of the later statute 458DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(3) proviso, which specifically allows a "membership" requirementin a contract, was intended to be "permissive and not exclusive incharacter" ; that it merely set themaximumlimits of union securitywhich may be negotiated; and thatlesserforms of union security,e.g., an agency shop, were clearly permitted.We believe the case ismanifestly sound.During the Taft-Hartley period, the Board, inAmerican Seating,expressly reaffirmed the holding inPublic Service,stating :As the precise language of the 8 (3) proviso in the Wagner Actwas continued in the amended Act with certain added qualifi-cations not pertinent here, and because the legislative history ofthe amended Act indicates that Congress intended not to illegalizethe practice of obtainingsupport payments from nonunion mem-bers who would otherwise be "free riders,"we find that the pro-vision for support payments in the instant contract does not ex-ceed the union-security agreements authorized by the Act. 98NLRB 800, 802 (1952). [Emphasis supplied.] 20TheUnion Starch,construction of Section 8(a) (3) has been an ac-cepted and settled rule in a great many Board and court cases. Inthose cases, even where "membership" is specifically required in a validunion-security contract, the union in particular situations cannot en-force the actual membership requirement but can obtain at most theperiodic dues and initiation fees.Thus, a contract, such as the agencyshop, which requires only that which the union under the Act canrealistically and effectively enforce as to all employees in this casemust in all reason and equity be held lawful.In theRadio Officers'case,21 the Supreme Court recognized that :Lengthy legislative debate preceded the 1947 amendments to theAct which thus limited permissible employer discrimination.Thus legislative history clearly indicates that Congress intendedto prevent utilization of union-security agreements for any pur-pose other than to compel payment of union dues and fees. ThusCongress recognized the validity of unions' concern about `freeriders,'i.e., employees who receive the benefits of union representa-tion but are unwilling to contribute their share of financial sup-port to such union, andgave unions the power to contract to20 In the provisos to both Section 8(3) of the Wagner Act and 8(a) (3) of the Taft-Hartley Act,the public policy is stated : "That nothing in this Act,or sn any otherstatute of the United States,shall preclude an employer from making[such] an agree-ment."[Emphasis supplied.]SeeAlgoma Plywood & Veneer Co v. WasconsinEmployment Relations Board,330 U.S.301In making this statement of policy, didCongress intend to place upon the described form of union-security provision as to whichitwas thus proclaiming Immunity from all its laws,a technical restriction,to wit, thatitmust contain a "membership"requirement and nothing else?n Radio Officers' Union,etc. (A.H. Bull Steamship Company) v N.L R B ,347 U S.17, 40-41 GENERAL MOTORSCORPORATION459meet that problem while withholding from unions the power tocause the discharge of employees for any other reason.[Em-phasis supplied.]Certainly the Supreme Court clarified that which Congress soughtto permit in the area of union security and that which it sought tolimit.While Section 8(a) (3) is couched in terms of "membership,"the Court noted that the term had been "too restrictively interpreted"(by the Eighth Circuit). The Supreme Court provided a constructionof that term and the whole section in keeping with the basic policyof the amended Act, namely,"to insulate employees' jobs from theirorganizational rights."22By such a reading, the Court gave effectto the main thrust of the entire section, which is to protect employeesin their hire or tenure of employment; and this was accomplished byqualifying the requirement of "membership" with the protectionagainst dischargeso long asthe employee tendered the requisite peri-odic dues and fees 23In view of the foregoing, we are unable to distinguish, so far as itslegality is concerned, the instant agency-shop proposal from any otherunion-security proposal which predicates a right of dischargeonlyupon an employee's failure to tender the equivalent of regular uniondues and initiationfees.The Union sought to bargain concerning aclause which would leave the final decision as to membership or non-membership with each individual employee,at his option,but never-theless, to condition employment upon the payment of sums of moneywhich would constitute each employee's share of financial support.In our opinion, such a proposal fully comports with the congressionalintention in Section 8(a) (3) for the allowance of union-security con-tracts, and, therefore, it is a mandatory subject as to which the Re-spondent is obliged to bargain.Consequently, having refused to bargain with respect to such pro-posal, we find that the Respondent violated Section 8 (a) (1) and (5)of the Act, as alleged in the complaint as amended.24The Effect of the Unfair Labor Practices Upon CommerceThe activities of the Respondent, occurring in connection with theRespondent's operations, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among the several States, and22 347 U S. at 40.z2As stated by Senator Taft,"In other words,what we do,in effect,isto say that noone can get a free ride sn such a shop...The employeehas to paythe union dues"[Emphasis supplied.]93 Congressional Record 3953,Apr. 23, 1947.24 It is beyond the Board's authority to tell theparties what specific resultthey shouldreach in bargaining.N.L R.B v. AmericanNational InsuranceCo., 343 U S. 395. Accord-ingly, by concluding that the proposedagency-shop agreement is a lawful and mandatorysubject for bargaining,we do not impose a duty upon the Respondent to execute such anagency-shop clause,or any otherclause; the duty imposed goes no further than to directthe Respondent,upon request,to bargain in good faith thereon. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDtend to lead to labor disputes obstructing commerce and the free flowof commerce.Upon the foregoing findings of fact, and upon the entire record,the Board makes the following :CONCLUSIONS OF LAW1. International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America, UAW-AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.2.All employees covered by the national agreement between GM andUAW, dated October 2,1958, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.3.The above-named Union, on October 20, 1959, and at all timessince, represented a majority of all employees in the aforesaid ap-propriate unit for the purpose of collective bargaining within themeaning of Section 9 (a) of the Act, and at all material times has beenand now is the exclusive representative of said employees.4.By refusing on October 27, 1959, and at all times thereafter, tobargain collectively with the above-named Union, as the exclusive rep-resentative of its employees in the aforesaid appropriate unit concern-ing the agency-shop proposal made by the Union, the Respondent hasengaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (5) of the Act.5.By interfering with, restraining, and coercing its employees in theexercise of rights guaranteed in Section 7 of the Act, the Respondenthas engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in this case,and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,General MotorsCorporation,Detroit,Michigan,its officers,agents, successors, andassigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Union,United Automobile,Aircraft and Agricultural Implement Workersof America,UAW-AFL-CIO, as the exclusive representative of allproduction and maintenance employees and mechanical employees inengineering department shops in the plants or facilities of the Re-spondent covered by the national agreement between the UAW and GENERAL MOTORS CORPORATION461GM, dated October 2, 1958, including the employees at the Respond-ent's plants in Anderson, Bedford, Kokomo, Indianapolis, Marion,and Muncie, Indiana, (1) concerning the terms of an agreement sup-plementary to the existing national agreement under whichnonmem-ber employees in the bargaining unit at the aforesaid Indiana plantsand new employees to be hired therein would be required as a condi-tion of continued employment after 30 days following the date of suchsupplementary agreement or of their initial employment (whicheveris later) to pay to the UAW a sum equal to the initiation fee chargedby the local union involved and monthly sums equal to the regulardues required of UAW members at each location; or (2) concerninglike or related agency-shop proposals.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaranteed inSection 7 of the Act to bargain collectively through representatives oftheir own choosing.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the above-named labororganization, as the exclusive representative of the employees in theaforesaid unit (1) with respect to the proposal of UAW to enter intoan agreement, supplementing their national agreement, to provide thatemployees represented by UAW in GM plants in Indiana and newemployees hired at those plants thereafter would be required as a con-dition of continued employment after 30 days following the date ofsuch supplementary agreement or of their initial employment (which-ever is later) to pay to the UAW a sum equal to the initiation feecharged by the localunioninvolved and monthly sums equal to thedues required of members at each location, and, if an understanding isreached, embody such understanding in a signed agreement; or (2)with respect to like or related proposals.(b)Notify the Regional Director for the Seventh Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.25MEMBERLEEDOM, dissenting :For thereasons setforth hereinafter, I believe that the complaintshould be dismissed.Even though the "agency shop" agreement hasbeen held to be lawful under the law of Indiana, a "right-to-work"State, it is, in my opinion, unlawful under the National Labor Re-lations Act in such a State. I do not, as my colleagues assert, con-2'At the hearing, the parties stipulated that, in the event that the Board found thatthe Respondent violated Section 8(a) (5) of the Act, they "specifically waive any remedyrequiring the posting of notices by Respondent."In accordance with the stipulation, weomit the usual remedy with respect to posting notices 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrue State law to interpret Federal, but, rather confine myself to theFederal Act.The record discloses that, under the agency-shop proposed, non-members would not as a matter of right be eligible to participate inunion meetings, to vote on ratifications of agreements, or to vote onhow their "support money" was to be spent. They would not be en-titled as a matter of right to receive the Union's publication, or strike.benefits, to participate in the Union's educational fund, or to have anyof the other benefits guaranteed union members.Thus, althoughnonmembers would be required to pay to the UAW the equivalent ofthe initiation fee and dues paid by members, they could be deniedbenefits, available to members which would be available to them, with-out additional financial burden, if they became members.Moreover,,even with respect to UAW practice, counsel for the UAW stated atoral argument that "probably a non-member [subject to the agency-shop provision] would not vote in the strike vote." In these circum-stances, nonmembers would necessarily be encouraged to become mem-bers.For, as the courts have held, the existence of discriminatory-benefits, based on union membership, "is inherently conducive to in-creased union membership . . . by increasing the number of workerswho would like to join,and/or their quantum of desire," even thoughthe Union would reject all applicants for membership zs If this isso when the Union is closed,a fortioriis it so when, as here, the Unionis open.That the payment of money to a labor organization assist&that organization is self-evident.In my view, such a union-securityagreementnecessarily interfereswith the Section 7 right of employees to refrain from assisting, and'encourages membership in, a labor organization. It is, therefore, un-lawful under Section 8(a) (1) and (3) in any jurisdiction, unless it issaved by the proviso to Section 8(a) (3) of the Act. That proviso-permits an employer to make an agreement with a labor organization"to require as a condition of employmentmembership[emphasis sup-plied] therein on or after the thirtieth day following the beginning ofsuch employment or the effective date of such agreement, which everis later...."There is, however, no other provision of the Act whichspecifically legalizes the interference and encouragement inherent inan agency-shop arrangement, and the only question here is whethersuch an arrangement can be lawful under the National Labor Re-lations Act in a State like Indiana, where it is clear that an agreementrequiring literal membership27 isprohibited by State law.To hold° N L RB. v. Gaynor News Company, Inc.,197 F. 2d719, 722-723 (CA. 2), affd347 U S. 17.27By "literalmembership" I mean the right of a unionto requireactual membership asa condition of employment, and a willingnessto admit to membership all employees whotender the requisite initiation fees and dues;cf.UnionStarch & Refining Company,87 NLRB779;Radio Officers'Union,etc. (A. H. Bull Steamship Company)v.N.L.R.B., GENERALMOTORS CORPORATION463the agency shop lawful, one would have to conclude that Congressintended the word "membership" in Sections 7 and 8(a) (3) to en-compass not only literal membership, but also other relationships be-tween employees and the union, while at thesametime intending thatthe same word in Section 14(b) 28encompassonly literal membership,or further, that Congress intended the word "membership" to meanone thing in Indiana and a different thing somewhere else. SuchreasoningI am not prepared to accept. Thus, theconclusion is in-escapable that an agency-shop arrangement, whatever its status underIndiana law, cannot be lawful under the National Labor Relations Actin a State like Indiana where employment cannot lawfully be con-ditioned on literal membership.For as already pointed out, theagency-shop clause, through the disparity of benefits provided as be-tween union members and nonmembers-all paying the same fees anddues-would permit the union and the employer inevitably to coercethe employees into joining the union. In this way, for all practicalpurposes, the very thing is achieved that the Federal statute guaran-tees shall not be required of employees in a "right-to-work" Statequite as effectivelyas ifthe union contract expressly provided forunion membership as a condition of continued employment. For whocan say as a verity thata manforced to buy a cake will not eat it. It,should not strain perspicacity to see here a classic example of a tech-nique condemned by thelaw sinceancient times under the principle"when anything is prohibited directly, it is also prohibited indirectly."Moreover,in a "right-to-work" State where freedom not to join aunion is guaranteed, it cannot be said thatan employeesubmits to a"lesser" form of unionsecurity than membership, as the termlesseris used by my colleagues of the majority where, as here, there is ex-acted from him all therequirementsofmembership without thebenefitswhich derive from membership.And it is notan answer tosay that theemployee can join, becausethat is giving himan alterna-tive whichhe cannotbe required to take in a "right-to-work"State.The device of the agency shop, where "membership" is unlawful, is347 U.S. 17.Neither of thesecases stands for the propositionthat payment of initiationfees and dues can be required whenliteralmembership cannot.28Unlike my colleagues,who findthat the termsof Section14(b) "need not be reached,"I find that such termsmustbeinterpreted and reconciledwith the comparableterms inthe first provisoto Section8(a) (3).Thereare a number of States which have "right-to-work" laws;not all of them are drawn in the same terms andnot all have received thesame interpretationby the competent State authorities. In holding that the proposal hereis lawful under the Section 8(a) (3) provisobecause the Indiana court has held an agencyshop to be valid under Indiana law, my colleagues are necessarilyholding that they willfollow Statelaw in this area, whateverthat law may be and however it may vary fromState to State.Such a view,inmy opinion,runs counterto the basiccongressionalpurpose of establishing a uniform national labor-managementrelations policy.AlthoughCongress in enacting-Section 14(b) departedfrom that policy in a limited area, to theextent of permitting the individual States to determinethat the Section8(a)(3) provisowould be wholly inapplicable,itdid not in my view so far departfrom that policy thatthe Section 8(a) (3) proviso could conceivably have a different meaning ineach of the50 States and the Territories. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch an impairment of an employee's freedom that,in my view, it isa travesty to condone the imposition of such device when the Actforbids the requirement of literal membership.In view of the foregoing,I am satisfied that the reliance of theGeneral Counsel and theUAW onPublicService Company of Colo-rado,89 NLRB 418, andAmerican Seating Co.,98 NLRB 800, ismisplaced.For, unlike the instant matter, both cases involved a validagreement,requiringmembership as a condition of employment,which was protected under the first proviso to Section 8(a) (3) ; andneither case involveda "right-to-work" jurisdiction.Significantly,in bothPublic ServiceandAmerican Seating,no legal impedimentexisted to preclude the parties from entering into the contracts re-quiring all employees to be union members, and they made such con-tracts.Thus the choice extended to the employees there, betweenmembership and supportwhich didnot involve membership,is whollydifferent from the "Hobson's choice" whichthe UAWwould extendto the employees here.Based on the foregoing considerations,I conclude that the agency-shop clause concerning whichUAW requestedGM to bargain is,under the National Labor Relations Act, illegal in Indiana,and thatGM was under no obligation to negotiate concerning such a clausewith UAW. Accordingly,GM not havingviolated theAct as alleged,the complaint should be dismissed.The Rollash CorporationandDistrict 65, Retail,Wholesale andDepartment Store Union,AFL-CIO.Cases Nos. 2-CA-7534 and92-CA-7626.September 29, 1961DECISION AND ORDEROn April 3, 1961, Trial Examiner Thomas A. Ricci issued his In-termediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirma-tive action,as setforth in the Intermediate Report attached hereto.The Trial Examiner also found that the Respondent had not engagedin certain other unfair labor practices and recommended that thecomplaint be dismissed with respect to such allegations.Thereafterthe Respondent filed exceptions to the Intermediate Report.Pursuant to Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers herein to a three-member panel[Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerrorwas committed.133 NLRB No. 54.